DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/086576A2 (here represented by Upston et al, US 2014/0352549A1] in view of Sanchez-Prieto Aler [US 2011/0017075A1].
Upston et al teach a method for processing food by a device with a controller (Figure 43A, #440; paragraph 0242), a heat source including plural independently controlled heat elements (Figure 19, #91-92; Figure 28, #162-164; paragraph 0203-0204), a food with first and second surface areas on opposite surfaces (Figure 37-38) such as bagels, crumpets, and bread (paragraph 0074), the user providing input to the microprocessor which the microprocessor using this input to determine information indicative of a chromatic property of the first surface area, such as the type and initial color of the food, the desired darkness, and desired moistness/crunch on a user interface (Figure 11, #44-46; paragraph 0074-0076), toasting the 
Upston et al do not explicitly recite the controller used to control the chromatic changes of the first and second areas by use of control loops (claim 1), an equal change in color (claim 2), a different change in color (claim 3), the same start and end states in color for both areas (claim 4), and both surfaces receiving equal heating (claim 5). 
Sanchez-Prieto Aler (hereafter Aler) teaches a method for controlling toasting (title) by providing a sensing means for the degree of toasting or shade of the food (Figure 1, #1), means n seconds and comparing it to a predetermined value, turning off or reducing power to toasting elements near the surface areas which change color more quickly, and stopping the toasting when the desired darkness has been achieved (paragraph 0014-0021).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed control loops into the invention of Upston et al, in view of Aler, since both are directed to methods for toasting foods, since Upston et al already included the user providing input to the microprocessor and the microprocessor using this input to determine information indicative of a chromatic property of the first surface area, such as the type and initial color of the food, the desired darkness, and desired moistness/crunch on a user interface (Figure 11, #44-46; paragraph 0074-0076) as well as identifying if a condition exists (ie if a slot is being used) by use of a weight sensor or optical sensor connected to the processor (paragraph 0111, 0140, 0220); since Upston et al also taught toasting of a bagel which only required toasting on the cut side or surface area which would have necessitated the heat element being tuned off or reduced on the other side (paragraph 0190), since toaster systems commonly included a control loop which included sensing the darkness of the food every n seconds and comparing it to a predetermined value, turning off or reducing power to toasting elements near surface areas which change color more quickly, and stopping the toasting when the desired darkness has been achieved (paragraph 0014-0021) as shown by Aler, since actively monitoring and controlling the darkness 
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed color changes and heating conditions into the invention of Upston et al, in view of Aler, since Upston et al already taught a heat source including plural independently controlled heat elements (Figure 19, #91-92; Figure 28, #162-164; paragraph 0203-0204), a food with first and second surface areas on opposite surfaces (Figure 37-38) such as bagels, crumpets, and bread (paragraph 0074), determining that a condition exists, such as heating a sweet bread or fruit toast, and using predetermined calibration data to adjust the heating time (Figure 45A-B; paragraph 0189); another condition being the toasting of a bagel which only required toasting on a single side or surface area which would have necessitated the heat element being tuned off on one side(paragraph 0190), another condition being the heating of frozen bread which needed to be thawed first (paragraph 0191), another condition being an empty toaster slot (Figure 29, #175, 178) and the processor shutting down the outer heat element associated with that slot (Figure 32-33), whereas if the slots are all being used the processor permits all of the heat elements to be used (Figure 31); since conventional toasting of a bread slice from the interior of a loaf would have provided the same starting point (ie approximately the same color, shape, and texture) for each opposite surface area, since a conventional split bagel would have provided different start points for color, shape, and texture on each opposite surface area, since toasting only the cut side surface of the bagel of Upston et al would have provided different color changes during toasting as compared to the opposite uncut side, since toasting the interior bread slice by use of an equal number of heat element on each side, as shown by Upston et al (Figure 33), would have provided an equal end point to toasting as well as an equal amount of heat to each surface area; and since these simple variations in toasting color would have been easily achieved by the computer controller and independent heat elements of Upston et al, in view of Aler, during the course of normal experimentation and optimization procedures due to factors such as personal preference and food type.
Claims 9-16, 19-24, 27-28, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Upston et al, in view of Aler, as applied above, and further in view of Douglas et al [US 2010/0154653A1].
Upston et al and Aler teach the above mentioned concepts as well as a receiving portion (Figure 28, #160), sensing the presence of toast with an optical sensor (paragraph 0220), a user interface which communicates a progress of the change in color in the form of a countdown until the end of the toast cycle (Figure 11, #48), and the device identifying a content property such as weight (paragraph 0220).
Upston et al do not explicitly recite a light source emitting at least two wavelengths (claim 9), a light detector to detect reflected light indicative of the chromatic property (claim 9), equalizing the amount of heat for each surface area (claims 21-24), and the device determining the change in color (claim 28).
Douglas et al teach a cooking apparatus comprising a food receiving portion (Figure 2, #52, 54), a heat source with plural heating elements (Figure 2, #60, 62, 64), a light source emitting light with two different wavelengths onto a first side of the bread (Figure 15, #262, 268; paragraph 0009), a light detector for reflected light (Figure 15, #266), a controller for the heat source (Figure 15, #270, 60, 62, 64), the controller using color/darkness information from the light detector (Figure 15, #270, 266; paragraph 0076-077), the heat elements being operated independently to permit toasting on just one side of the bread (paragraph 0072), the use of predetermined calibration data such as a look-up table of intensities (paragraph 0077), the user selecting the food type and/or manner of toasting (paragraph 0072), the user selecting the degree of browning (paragraph 0076), the controller calculating the target intensity (paragraph 0077), the heat elements being operated independently to permit toasting on just one side of the bread (paragraph 0072) and the turning off of a heat element to enable toasting of a single bread slice (paragraph 0072). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed light source, light detector, and color change monitoring into the invention of Upston et al, in view of Aler and Douglas et al, since all are directed to methods of toasting food, since Upston et al already included sensing the presence of toast with an optical sensor (paragraph 0220) and a user interface with a digital display (Figure 11), since toasting systems commonly included a control loop which included sensing the darkness of the food every n seconds and comparing it to a predetermined value, turning off or reducing power to toasting elements near surface areas which change color more quickly, and stopping the toasting when the desired darkness has been achieved (paragraph 0014-0021) as shown by Aler; since toasters commonly included a light source emitting light with two different wavelengths onto a first side of the bread (Figure 15, #262, 268; paragraph 0009), a light detector for reflected light (Figure 15, #266), and the controller using color/darkness information from the light detector (Figure 15, #270, 266; paragraph 0076-077) as shown by Douglas et al; and since monitoring the color of the food during toasting and adjusting the heating power for different areas of the food would have better ensured that the food was properly toasted to the desired degree in the method of Upston et al.
Regarding claims 21-24, it would have been obvious to one of ordinary skill in the art to incorporate the claimed heater control steps into the invention of Upston et al, in view of Aler and Douglas et al, since all are directed to methods of toasting, since Upston et al already taught a heat source including plural independently controlled heat elements (Figure 19, #91-92; Figure 28, #162-164; paragraph 0203-0204), a food with first and second surface areas on opposite surfaces (Figure 37-38) such as bagels, crumpets, and bread (paragraph 0074), determining that a condition exists, such as heating a sweet bread or fruit toast, and using predetermined calibration data to adjust the heating time (Figure 45A-B; paragraph 0189); another condition being the toasting of a bagel which only required toasting on a single side or surface area which would have necessitated the heat element being tuned off on one side(paragraph 0190), another condition being the heating of frozen bread which needed to be thawed first (paragraph 0191), another condition being an empty toaster slot (Figure 29, #175, 178) and the processor shutting down the outer heat element associated with that slot (Figure 32-33), whereas if the slots are all being used the processor permits all of the heat elements to be used (Figure 31); since toasting systems commonly included a control loop which included sensing the darkness of the food every n seconds and comparing it to a predetermined value, turning off or reducing power to toasting elements near surface areas which change color more quickly, and stopping the toasting when the desired darkness has been achieved (paragraph 0014-0021) as shown by Aler; since a slice of bread from the interior of a bread loaf would have provided opposing surface areas with the same initial color, since surface areas with the same initial color would brown to the same degree if heated with an equal amount of heat, since many consumers preferred toast which was equally toasted on each side, since Upston et al also taught using different heat rates due to using a different number of heat elements (Figure 18-19), and since these simple variations in heating would have been easily achieved by the computer controller and independent heat elements of Upston et al during the course of normal experimentation and optimization procedures due to factors such as personal preference and food type.
Claims 17-18, 25-26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Upston et al, in view of Aler and Douglas et al, as applied above, and further in view of Mothrath et al [Pat. No. 4,913,046] and Chen et al [US 2008/0057170A1].
Upston et al, Aler, and Douglas et al teach the abovementioned concepts. Upston et al, Aler, and Douglas et al do not explicitly recite acquiring information indicative of temperature (claim 17, 26), a temperature sensor (claim 18), plural temperature sensors and measuring a temperature difference as a function of location or time (claim 25, 31), a change in temperature (claim 29), and a temperature gradient or difference for at least two positions (claim 30). Mothrath et al teach a method for toasting bread by providing a temperature sensor (Figure 1, #1), sensing a temperature at plural locations/positions (Figure 1, A-C), and the use of plural temperature sensors (column 3, line 14). Chen et al teach a method for controlling toasters by use of a food temperature sensor (Figure 1, #16), an environment temperature sensor (Figure 1, #18), a microprocessor (Figure 1, #20), the microprocessor including a comparator (Figure 2, #204), and the temperature being sensed and compared repeatedly over time (Figure 3). It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature management into the invention of Upston et al, in view of Aler, Douglas et al, Mothrath et al, and Chen et al, since all are directed to methods of toasting food, since Upston et al already included a toaster with a controller, since toasters commonly included a sensor for monitoring the food color as shown by Douglas et al, since toasters commonly included plural temperature sensors and plural locations/positions as shown by Mothrath et al (Figure 1, #1; column 3, line 14), since toasters commonly included sensing the a temperature difference over time as shown by Chen et al (Figure 1-3), and since measuring the food temperature during toasting would have further ensured that the food of Upston et al was browned to the desired degree and not burnt or undercooked.

Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive.
Applicant argues that none of the references teaches ALL of the claim limitations. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It would have been obvious to one of ordinary skill in the art to incorporate the claimed control loops into the invention of Upston et al, in view of Aler, since both are directed to methods for toasting foods, since Upston et al already included the user providing input to the microprocessor and the microprocessor using this input to determine information indicative of a chromatic property of the first surface area, such as the type and initial color of the food, the desired darkness, and desired moistness/crunch on a user interface (Figure 11, #44-46; paragraph 0074-0076) as well as identifying if a condition exists (ie if a slot is being used) by use of a weight sensor or optical sensor connected to the processor (paragraph 0111, 0140, 0220); since Upston et al also taught toasting of a bagel which only required toasting on the cut side or surface area which would have necessitated the heat element being tuned off or reduced on the other side (paragraph 0190), since toaster systems commonly included a control loop which included sensing the darkness of the food every n seconds and comparing it to a predetermined value, turning off or reducing power to toasting elements near surface areas which change color more quickly, and stopping the toasting when the desired darkness has been achieved (paragraph 0014-0021) as shown by Aler, since actively monitoring and controlling the darkness of the food of Upston et al would have provided a more accurate and precise control of the toasting process, and since monitoring plural areas of the food item for doneness would have further ensured that the food was not burnt or undercooked in the method of Upston et al.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed color changes and heating conditions into the invention of Upston et al, in view of Aler, since Upston et al already taught a heat source including plural independently controlled heat elements (Figure 19, #91-92; Figure 28, #162-164; paragraph 0203-0204), a food with first and second surface areas n opposite surfaces (Figure 37-38) such as bagels, crumpets, and bread (paragraph 0074), determining that a condition exists, such as heating a sweet bread or fruit toast, and using predetermined calibration data to adjust the heating time (Figure 45A-B; paragraph 0189); another condition being the toasting of a bagel which only required toasting on a single side or surface area which would have necessitated the heat element being tuned off on one side(paragraph 0190), another condition being the heating of frozen bread which needed to be thawed first (paragraph 0191), another condition being an empty toaster slot (Figure 29, #175, 178) and the processor shutting down the outer heat element associated with that slot (Figure 32-33), whereas if the slots are all being used the processor permits all of the heat elements to be used (Figure 31); since conventional toasting of a bread slice from the interior of a loaf would have provided the same start point for each opposite surface area, since a conventional split bagel would have provided different start points for each opposite surface area, since toasting only the cut side surface of the bagel of Upston et al would have provided different color changes during toasting as compared to the opposite uncut side, since toasting the interior bread slice by use of an equal number of heat element on each side, as shown by Upston et al (Figure 33), would have provided an equal end point to toasting as well as an equal amount of heat to each surface area; and since these simple variations in toasting color would have been easily achieved by the computer controller and independent heat elements of Upston et al, in view of Aler, during the course of normal experimentation and optimization procedures due to factors such as personal preference and food type.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792